DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US 2017/0033764).

    PNG
    media_image1.png
    556
    717
    media_image1.png
    Greyscale

Fig. 5 of Inoue reproduced for ease of reference.

Regarding claims 11 and 18, Inoue discloses (i.e. Fig. 5) a surface acoustic wave resonator and a method (Figs. 8A, 8B and 11) of producing a surface acoustic wave resonator, SAW, SAW wherein a comb-shaped electrode 38 per claim 17 are disposed on a surface of a piezoelectric substrate 32 and are capable of exciting a surface acoustic wave (abstract), comprising at least:
a substrate (support substrate comprising an insulating layer 42 on top of a semiconducting layer 24);
a layer of piezoelectric material, LiNbO3, LiTaO3 or Quartz per claim 12 (piezoelectric layer 32 bonded over the top surface of the insulating layer 42 of the substrate 42+24) arranged on the substrate (42+24);
at least one of a first attenuation (being insulating have low conductance, high resistance R’ and act to attenuate forming parasitic capacitance C, see Fig. 1B and the discussion of §0011 and §0015) layer (42) arranged between the substrate (42+24) and the layer of piezoelectric material (32) and, when the substrate (24) comprises at least two separate layers (insulating layer 42 made of SiO2, which can be achieved by oxidizing the Si substrate 24 and semiconducting Silicon layer 24), a second attenuation (due to low carrier lifetime the conductivity decreases and resistance R’ increases, see Fig. 1B and the discussion of §0011 and §0015. The modification of the top portion 30 of the silicon substrate 24 prevents the creation of a parasitic conductance C within the top portion 30 of the silicon substrate 24 during operation of the SAW device, §0017) layer (low carrier life time layer 30) arranged between the two layers (between 42 and 24) of the substrate (42+24);
and wherein said at least one of the first attenuation layer and the second attenuation layer (both the first and the second attenuation layers are able to diffuse or absorb because of higher resistance at least one portion of parasitic (due to parasitic capacitance present between the IDT electrodes and the supporting substrate as shown in Fig. 1B) acoustic waves, and comprises polysilicon (the top portion 30 of the silicon substrate 24 has been modified by the growth or deposition of polycrystalline silicon, §0019) in which are arranged doped regions (insulating silicon oxide layer 42 present between the silicon substrate 24 and piezoelectric layer 32 is doped with Fluorine or Boron compounds, §0022 and the polycrystalline silicon 30 of the silicon substrate 24 is oxygen-doped to reduce a carrier lifetime of less than 100 nanoseconds which resists the creation of the inversion layer, see Fig. 1B and thus resist forming parasitic capacitance, §0057) that render the attenuation layer or layers heterogeneous (Fluorine or Boron doped SiO2 insulating layer 42 of oxygen doped polysilicon layer 30 on top of the Silicon layer 24) and thus per claim 13, Inoue teaches that the regions are doped differently from the rest of at least one of the first attenuation layer and the second attenuation layer. Regarding claim 16, Inoue further teaches that the second attenuation layer (top portion 30 of the semiconducting layer 24 of the substrate corresponds to a portion of the bottom layer 24 of the two layers of the substrate (42+24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Hori et al. (US 2014/0145558, cited by the applicant).
Regarding claim 14, Inoue discloses the claimed invention, Inoue although teaches a composite substrate in which a piezoelectric substrate and a supporting substrate are directly bonded to each other, however, doesn’t teach that the attenuation layer(s) comprises porosities or cavities or partial surface roughness at the bonding surface.
Hori in a SAW resonator teaches in Fig. 7, a composite substrate in which a piezoelectric substrate 20 with the bonding surface 21 planarized into a mirror surface and a supporting substrate 30 with a partially roughened bonding surface 31 are directly bonded to each other (§0052). Wherein Hori teaches by forming the bonding surface into a partial irregular surface (rough surface) unwanted bulk waves (which otherwise could have been reflected back to the electrodes through the piezoelectric layer) are scattered from the rough interface thereby preventing the degradation of the characteristics of the surface acoustic wave device (§0004). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the top surface (bonding surface to the bottom surface 36 of the piezoelectric layer 32) of first attenuation layer 42 of Inoue (i.e. a female-type connector) to have partial surface roughness to be able to take advantage of the scattering of the unwanted bulk waves to further improve the characteristics of the surface acoustic wave device 40 of Inoue. This would have been an obvious modification to implement where there would be added benefit of additional attenuation against forming parasitic capacitance C through the piezoelectric substrate by increasing the resistance of the bonding surface because of the voids due to surface roughness which perfectly matches with the objective of Inoue with almost no efforts rather one less step of planarizing the bonding surface of the top surface of the insulating layer 42 of Inoue. 
Allowable Subject Matter
Claims 15 and 19 are objected to as being dependent upon a rejected base claims 11 and 18 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 & 19 are allowable since the closest prior art of record, Hori is silent about porosities or cavities and the shape of those porosities or cavities being spherical or cylindrical. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843